DETAILED ACTION
	This action is in response to the application filed 3/16/2020. Currently, claims 1 and 2 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper brace and a lower brace on an upper side and a lower side between the outer baffle and the occlusion unit” (see claim 1) must be shown or the feature(s) canceled from the claim(s) (note: Applicant’s Figures teach the upper and lower braces being part of the occlusion unit, and not positioned between the outer baffle and the occlusion unit).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the holding chamber of the fixing body” should be amended to recite ---the holding chamber on the fixing body---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the the bore hole of the fixing body" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2019/0201774).
In regards to claim 1, Mueller teaches in Figures 6-11 and [0051] an occlusion unit (mouthpiece 52), a front edge of which is provided with (as shown in Figure 7) an outer baffle (as defined in the annotated copy of Figure 7 provided below), forming respectively an upper brace (upper arcuate tooth bed 70) and a lower brace (lower arcuate tooth bed 68) on (as shown in Figure 9) an upper side (top surface of mouthpiece 52; see Figure 9) and a lower side (bottom surface of mouthpiece 52; see Figure 9) between (inasmuch as upper arcuate tooth bed 70 and lower arcuate tooth bed 68 are shown in Figures 7-9 to extend from the anterior outer baffle, and along mouthpiece 52 (between the anterior and posterior edges of mouthpiece 52) to the posterior edge thereof) the outer baffle (as defined in the annotated copy of Figure 7 provided below) and the occlusion unit (mouthpiece 52); and a protector (as defined in the annotated copy of Figure 7 provided below) which is disposed at a front edge of (as 

    PNG
    media_image1.png
    474
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    801
    media_image2.png
    Greyscale

In regards to claim 2, Mueller teaches the apparatus of claim 1. Mueller teaches in Figure 10 that two sides (top and bottom sides) of the bore hole (hollow interior of .

    PNG
    media_image3.png
    586
    572
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trainor et al. (US 2018/0085247)
Shah et al. (US 2017/0312117)
McGinnis et al. (US 2010/0006109)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/28/2021